DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9, and 14 each teach torsional springs configured to pivot. However, the pivoting of torsional springs is not taught in the Specification. Paragraph 52 makes it clear that torsional springs may twist about its own axis. However, twisting is not the same as pivoting, because twisting involves the ends of an object not turning synchronously while pivoting involves a whole element moving about a point or axis. For example, the proof mass of the present Specification is consistent with pivoting motion and is 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160097792 (herein Naumann).
Regarding claim 1, Naumann teaches A single-axis teeter-totter MEMS accelerometer (mems device 20, [0017], Fig. 1), comprising: 
a substrate (substrate 28, [0017]); 
a proof mass suspended above the substrate (proof mass 22, [0017]); and 
a plurality of anchors arranged in-line with each other parallel to a rotation axis of the proof mass and coupling the proof mass to the substrate (anchor elements 64, [0021]), 
wherein each of at least two anchors of the plurality of anchors is coupled to an interior edge of the proof mass by two respective, in- line torsional springs (torsion spring elements 54, [0020]), and
a first end of each torsional spring of the two respective in-line torsional springs contacts the proof mass and is configured to pivot in a first direction in response to the proof mass pivoting in the first direction (first torsion spring end 60, [0020]; Torsion spring elements 54 of spring suspension systems 24 facilitate teeter-totter like rotation of proof mass 22 about rotational axis 38, [0022]).
Regarding claim 3, Naumann teaches wherein the plurality of anchors are arranged in-line on the rotation axis of the proof mass (anchor elements 64 are coupled to substrate 28 at rotational axis 38, [0021]).
Regarding claim 4, Naumann teaches wherein the plurality of anchors are arranged in-line offset from the rotation axis (Fig. 7 and [0047] teaches configuration where anchors 164, 166 offset from rotational axis 38).
Regarding claim 5, Naumann teaches wherein the plurality of anchors and the torsional springs are reflection symmetric across an axis that bisects the proof mass in a direction perpendicular to the rotation axis (Fig. 1 teaches configuration of Naumann equivalent to the present invention).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naumann.
Regarding claim 2, Naumann does not teach, “wherein the plurality of anchors comprises three anchors, and wherein each of the three anchors is coupled to the interior edge of the proof mass by two respective, in-line torsional springs.” However, Naumann teaches two anchors and the equivalent springs as discussed in the rejection of claim 1 above. Naumann does not teach a third anchor having two springs, but this is a mere duplication of parts and as such, based on MPEP 2144.04 VI B, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”
Regarding claim 6, Naumann does not teach, “wherein each of the at least two anchors of the plurality of anchors is coupled to the interior edge of the proof mass by at least three respective, in-line torsional springs.” However, Naumann teaches two anchors and the equivalent springs as discussed in the rejection of claim 1 above. Naumann does not teach a third torsional spring, but this is a mere duplication of parts and as such, based on MPEP 2144.04 VI B, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”
 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”
Regarding claim 9, Naumann teaches the limitations of claim 9 found in claim 1, but does not teach, “each of the at least two anchors is coupled to an interior edge of the proof mass by two respective, in-line torsional springs.” However, Naumann teaches two anchors and the equivalent springs as discussed in the rejection of claim 1 above. Naumann does not teach a second torsional spring attached to each anchor, but this is a mere duplication of parts and as such, based on MPEP 2144.04 VI B, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”
Regarding claim 10, Naumann does not teach, “wherein the plurality of anchors comprises three anchors and the at least three in-line torsional springs comprises six in- line torsional springs.” However, Naumann teaches two anchors and the equivalent springs as discussed in claim 1 above. Naumann does not teach a third anchor having two springs, but this is a mere duplication of parts and as such, based on MPEP 2144.04 VI B, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Note that § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”
Regarding claim 11, Naumann teaches wherein the plurality of anchors are arranged in-line on the rotation axis of the proof mass (Fig. 1 teaches anchors 64 inline).
Regarding claim 12, Naumann teaches a stress-relief structure on the rotation axis arranged between a first anchor of the plurality of anchors and the perimeter of the proof mass (Fig. 1 teaches springs 50 that correspond to stress-relief structures).
Regarding claim 13, Liukku teaches a first stress-relief structure and a second stress-relief structure; wherein each anchor of the plurality of anchors is arranged between the first stress-relief structure and the second stress-relief structure (Fig. 1 teaches springs 50 that correspond to stress-relief structures).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naumann in view of US 20130214367 (herein Heide).
Regarding claim 8, Naumann does not teach wherein the rotation axis is a first rotation axis; and the second proof mass has a second rotation axis that is perpendicular (or, in the case of claim 20, not parallel) to the first rotation axis. However, Heide teaches a second proof mass 211 having spring structures 231 that rotate along an axis that is perpendicular and not parallel to axis of rotation of springs 230 and proof mass 210. It would be obvious to one of ordinary skill in the art to incorporate the additional construction elements of Heide into the invention of Naumann for at least the motivation of broadening the range of applicability ([0007]) and minimize measurement errors ([0008]).

Claim 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naumann, and further in view of US 20200018777 (herein Liukku).
 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.” Furthermore, the springs and their positions are taught by the four torsional springs 214-1, 412-2, 216-1, and 216-2 of Liukku ([0043]). 
Regarding claim 15, Naumann teaches wherein at least one anchor of the plurality of anchors is offset from the rotation axis of the proof mass in a direction perpendicular to the rotation axis (Fig. 7 and [0047] teaches configuration where anchors 164, 166 offset from rotational axis 38).
Regarding claim 16, Naumann teaches wherein the plurality of anchors are embedded in the proof mass (Fig. 7 teaches mass 22 surrounding anchors 64).
Regarding claim 17, Naumann teaches wherein the plurality of anchors are arranged in-line with each other parallel to the rotation axis of the proof mass (Fig. 1 teaches equivalent configuration).
Regarding claim 18, Naumann teaches wherein the plurality of anchors are arranged in-line with each other on the rotation axis of the proof mass (Fig. 1 teaches equivalent configuration).
Regarding claim 19, Liukku teaches wherein the proof mass is a first proof mass, the system further comprising a second proof mass suspended above the substrate (Fig. 4 teaches mass 206 & 208 
For the above claims 14-19, it would be obvious to one of ordinary skill in the art to combine Liukku with Naumann for at least the motivation to reduce undesired vibration excitation ([0010]).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naumann and Liukku, in view of US 20130214367 (herein Heide).
Regarding claim 20, Naumann and Liukku do not teach wherein the rotation axis is a first rotation axis; and the second proof mass has a second rotation axis that is perpendicular (or, in the case of claim 20, not parallel) to the first rotation axis. However, Heide teaches a second proof mass 211 having spring structures 231 that rotate along an axis that is perpendicular and not parallel to axis of rotation of springs 230 and proof mass 210. It would be obvious to one of ordinary skill in the art to incorporate the additional construction elements of Heide into the invention of Naumann and Liukku for at least the motivation of broadening the range of applicability ([0007]) and minimize measurement errors ([0008]).

Response to Arguments
Applicant’s arguments filed 2/16/2021have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852